UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4975


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HUGO ALEJANDRO ESTRADA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cr-00024-MR-DLH-1)


Submitted:   May 20, 2013                     Decided:   June 6, 2013


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David G. Belser,    BELSER & PARKE, PA, Asheville, North Carolina,
for Appellant.     Anne M. Tompkins, United States Attorney, John
D.   Pritchard,    Special   Assistant   United  States  Attorney,
Asheville, North   Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hugo Alejandro Estrada pled guilty to illegal reentry

of    a   previously      deported        alien,       in     violation        of    8    U.S.C.

§ 1326(a) (2006).         The district court sentenced him to sixteen

months’    imprisonment,         a    variance         of     nine       months     above    the

advisory     Sentencing        Guidelines            range.         On     appeal,        Estrada

challenges the procedural and substantive reasonableness of his

sentence.     We affirm.

             This court reviews a sentence, “whether inside, just

outside, or significantly outside the Guidelines range[ ] under

a    deferential     abuse-of-discretion              standard.”            Gall     v.    United

States,     552 U.S. 38,       41     (2007).            This        review        requires

consideration        of     both          the        procedural          and        substantive

reasonableness       of    a    sentence.              Id.     at     51.          “Procedural

reasonableness        evaluates        the          method     used       to    determine      a

defendant’s sentence.”               United States v. Mendoza–Mendoza, 597
F.3d 212, 216 (4th Cir. 2010).                         We must assess whether the

district     court     properly       calculated             the    advisory        Guidelines

range,     considered     the    18       U.S.C.       §     3553(a)       (2006)     factors,

analyzed     any      arguments           presented          by      the       parties,      and

sufficiently explained the selected sentence.                            Gall, 552 U.S. at

51.

             Estrada first challenges the procedural aspect of his

sentence on the ground that the district court failed to provide

                                                2
an   individualized       assessment    when     it   imposed    the   variant

sentence.    “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the record an individualized assessment based on the particular

facts of the case before it.”          United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009) (internal quotation marks omitted).                An

extensive explanation is not required as long as the appellate

court is satisfied “‘that [the district court] has considered

the parties’ arguments and has a reasoned basis for exercising

[its] own legal decisionmaking authority.’”               United States v.

Engle, 592 F.3d 495, 500 (4th Cir. 2010) (quoting Rita v. United

States, 551 U.S. 338, 356 (2007)).               Estrada has preserved the

challenge to this aspect of his sentence “[b]y drawing arguments

from § 3553 for a sentence different than the one ultimately

imposed.”     United States v. Lynn, 592 F.3d 572, 578 (4th Cir.

2010).     If the district court abused its discretion, this court

will “reverse unless . . . the error was harmless.”              Id. at 576.

            Our review of the sentencing transcript leads us to

conclude    that   the    district   court     sufficiently     explained   the

chosen sentence.         Specifically, the court cited the relevant

§ 3553(a)    factors     it   considered   and   noted   Estrada’s     multiple

illegal reentries and involvement in serious drug trafficking

offenses.     Because the district court adequately explained its



                                       3
reasons for the sentence imposed, we conclude that the district

court committed no procedural error.

              Because there is no procedural error, we next review

the    substantive        reasonableness          of    Estrada’s    sentence       by

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the    sentence     it   chose    satisfied       the   standards   set     forth   in

§ 3553(a).”       Mendoza–Mendoza, 597 F.3d at 216.               “Where, as here,

the district court decides that a sentence outside the advisory

range is appropriate, [the court] ‘must consider the extent of

the deviation and ensure that the justification is sufficiently

compelling     to   support      the   degree     of    the   variance.’”     United

States v. Morace, 594 F.3d 340, 346 (4th Cir. 2010) (quoting

Gall, 552 U.S. at 50).              “A major departure from the advisory

range ‘should be supported by a more significant justification

than a minor one.’”         Id. (quoting Gall, 552 U.S. at 50).                  Even

if we would have imposed a different sentence, that fact alone

will    not   justify     vacatur      of   the    district     court’s     sentence.

Gall, 552 U.S. at 51.

              Estrada asserts the district court’s imposition of an

upward variance rendered his sentence substantively unreasonable

because (1) the district court gave significant weight to an

improper factor, namely, a hypothetical Guidelines range that

would have applied to a defendant with a previous conviction for

                                            4
an aggravated felony or one who was charged with a more serious

illegal     reentry     offense;         and     (2)     his    case     presents          no

“compelling” justification for any deviation from the Guidelines

range.    Because     Estrada      did    not    raise    any     objection      to      the

court’s explanation of his sentence below, his assertion that

the district court considered an improper factor is reviewed for

plain error.      See United States v. Hargrove, 625 F.3d 170, 183-

84   (4th     Cir.    2010)     (on       appeal,       where     defendant         claims

substantive      unreasonableness          for    the     first     time      based       on

district      court’s    consideration            of     improper       factor           when

explaining basis for sentence, plain error review applies).                               To

establish     plain   error,       Estrada      must    show    that    1)    the    court

erred, 2) the error is clear and obvious, and 3) the error

affected his substantial rights.                  United States v. Olano, 507
U.S. 725, 732-34 (1993).              Even when this burden is met, this

court has discretion whether to recognize the error, and should

not do so unless it “seriously affects the fairness, integrity

or   public    reputation     of    judicial      proceedings.”            Id.      at    736

(internal quotation marks and alterations omitted).

              Here, the district court did not impose an eight-level

enhancement under USSG § 2L1.2.                 It did, however, consider that

Estrada’s     circumstances        were    not    far    removed       from   those        of

others who received the enhancement.                    Estrada argues that such

consideration was improper and could not serve as the basis for

                                           5
an upward departure, particularly when his prior conviction did

not qualify him for the enhancement.                         Estrada offers no legal

authority    for     his     assertion       that     such     consideration            by   the

district    court    constituted         error.            Furthermore,      his    argument

ignores the fact that the district court’s upward variance was

grounded in its consideration of other § 3553(a) factors.

            The      district       court        emphasized         Estrada        had       been

deported     twice    before       and      that      he     had    been    convicted          of

trafficking in methamphetamine, a dangerous and harmful drug.

The court further noted Estrada’s disregard for the laws of this

country.     The variance was thus based not only on the need to

avoid   unwarranted             sentencing       disparities           among       similarly

situated defendants, but the history and characteristics of the

defendant,    and     the       need   to    afford         adequate       deterrence,        to

protect the public, and to promote respect for the law.

            We conclude that the district court adequately tied

its decision to vary upward nine months to the § 3553(a) factors

and that Estrada’s sentence is substantively reasonable.                                  Thus,

the district court’s decision to depart nine months above the

Guidelines    range        is    supported       by    the     record       and    does      not

constitute an abuse of discretion.

            Accordingly,          we     affirm       Estrada’s        sentence.              We

dispense     with     oral       argument     because         the    facts        and    legal



                                             6
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                7